Case 1:19-cv-23961-RNS Document 132 Entered on FLSD Docket 09/30/2020 Page 1 of 15



                             United States District Court
                                       for the
                             Southern District of Florida

    Deceide Gustave and others,           )
    Plaintiffs,                           )
                                          )
    v.                                    ) Civil Action No. 19-23961-Civ-Scola
                                          )
    SBE ENT Holdings, LLC and             )
    others, Defendants.                   )
                                   Omnibus Order
          This matter is before the Court on the Defendants’ motion to compel
   arbitration and stay the proceedings with respect to 15 of the 19 Plaintiffs who
   are alleged to have signed agreements requiring them to arbitrate their claims.
   (Defs.’s Mot., ECF No. 10.) The Plaintiffs’ related motion to preclude the
   Defendants’ reliance on certain declarations is also before the Court. (Pls.’s
   Mot., ECF No. 114.) The Defendants’ motion to compel applies to 15 of the
   Plaintiffs. They are Carmen Duffoo, Teresa Echevarria, Eduardo Flores, Deceide
   Gustave, Yvon Hilaire, Miguelina Jimenez, Sophia Leon, Moises Madriz, Joseph
   Metellus, Celamene Pierre, Edmond Raymond, Jose Salazar, Jose Sanchez,
   Rodnet Theoc, and Sanders Villier. The motion is not directed at Plaintiffs -
   Terencius Delphin, Larry Nelson, Camereze Saint Fort, or Lucienne Victorare.
   While the motion to compel arbitration is not directed at all of the Plaintiffs in
   the case, for ease of reference this Order uses the term “Plaintiffs” to refer to
   the 15 Plaintiffs as to whom the Motion to Compel Arbitration is directed.
          The Defendants moved to compel arbitration on the basis that each of
   the Plaintiffs signed a document (an “Acknowledgement”) in which they agreed
   to arbitrate certain claims against the Defendants. The fact that the Plaintiffs
   signed those documents is not in dispute. Rather, the Plaintiffs challenge the
   enforceability of the Acknowledgements on several grounds, including
   unconscionability, scope, waiver, and novation. (Pls.’s Resp., ECF No. 115.) The
   Plaintiffs’ motion to preclude seeks to strike the Defendants’ declarations
   generally because they contain statements that are purportedly not based on
   personal knowledge. The Defendants dispute that position, but also appear to
   concede that the Court need not rely on the declarations in order to grant the
   motion to compel. (Defs.’s Resp., ECF No. 121.) Having reviewed the record, the
   parties’ briefs, and the relevant legal authorities, the Court grants the motion
   to compel arbitration (ECF No. 10) and denies as moot the motion to preclude
   (ECF No. 114).
Case 1:19-cv-23961-RNS Document 132 Entered on FLSD Docket 09/30/2020 Page 2 of 15



    I.   Background

          This case was brought by nineteen Plaintiffs who are former food and
   beverage or kitchen workers at the Delano Hotel (the “Delano”), an “SBE” hotel,
   in Miami Beach, Florida. The Plaintiffs assert claims against the Defendants for
   violations of the Civil Rights Act of 1964, Section 703 of Title VII, 42 U.S.C. §
   2000e-2 (Count I); unlawful employment practices under the Florida Civil
   Rights Act, § 760.10, Fla. Stat. (Count II); violations of the Age Discrimination
   in Employment Act, 29 U.S.C. § 623, et seq. (Count III); violations of the
   Americans with Disabilities Act, 29 U.S.C. § 701, et. seq. (Count IV); and
   hostile and abusive working environment (Count V).
          In 2016, the Defendants purchased the Delano (and other hotels that are
   not relevant to this case). (ECF No. 114 at 2.) In the months following this
   transaction, the Defendants allegedly implemented a discriminatory strategy to
   re-brand the Delano Hotel and its restaurants by hiring and employing younger
   employees. (Id.) The Plaintiffs claim that this strategy resulted in the
   termination of long-time employees of the Delano, including the Plaintiffs. (Id.)
   In or about 2017, the Plaintiffs filed charges of discrimination with the Equal
   Employment Opportunity Commission (“EEOC”), and the EEOC initiated an
   investigation. (Id.) The Defendants purportedly participated in that EEOC
   investigation, which resulted in the EEOC’s issuance of right to sue letters. (Id.)
   Following the issuance of the right to sue letters, the Plaintiffs filed the instant
   suit against their former employers, the Defendants, for violation of federal and
   state discrimination laws for engaging in age, disability, racial, and national
   origin discrimination. (Compl., ECF No. 1.)
          On November 27, 2019, the Defendants filed their motion to compel
   arbitration, seeking to compel arbitration as to 15 of the 19 Plaintiffs. (ECF No.
   10.) In support of their motion, the Defendants submitted the declarations of
   Lourdes Paredes and James Greely. (ECF Nos. 10-1; 10-2.) However, briefing
   on the motion to compel was stayed for approximately six months to allow the
   Plaintiffs to take arbitration-related discovery. (ECF Nos. 37, 53, 66.) During
   that time, the parties exchanged interrogatories and answers, and the Plaintiffs
   deposed at least four witnesses. (ECF Nos. 112, 122.)
          The motion to compel was accompanied by an excerpt of an
   Acknowledgement providing:

         I specifically state that I have read those parts of this Handbook that
         require Binding and Final Arbitration of any dispute that I have
         relating to my employment that is not resolved directly with
         management. I accept and agree to all terms and conditions of the
Case 1:19-cv-23961-RNS Document 132 Entered on FLSD Docket 09/30/2020 Page 3 of 15



         policy for Binding and Final Arbitration as they are described in this
         Handbook.

   (ECF No. 112-4 at 70.) The parties dispute whether the “Handbook” referenced
   in the Acknowledgements is the 2009 Morgans Hotel Group Handbook (the
   “2009 Handbook”), or one of several other subsequently created handbooks.
   Although the 2009 Handbook refers to Morgans Hotel Group (“Morgans”), the
   parties do not dispute that Morgans was acquired by Defendant SBE ENT
   Holdings, LLC (“SBE”). (ECF No. 10 at 3.)
          There is no dispute that the Plaintiffs signed the Acknowledgements.
   (ECF No. 115 at 10 (“Plaintiffs acknowledge their signatures [on the
   Acknowledgements].”).) The Plaintiffs admitted to signing the
   Acknowledgements in their responses to the Defendants’ interrogatories. (See,
   e.g., Pl. Echevarria’s Answers to Interrogatories, ECF No. 112-12 at 4 (“The
   signature . . . on Exhibit A [(the Acknowledgement)] to Defendants’ First
   Requests for Admission to Arbitration Plaintiff Teresa Echevarria is my
   signature.”); see also Pl. Flores’s Answers to Interrogatories, ECF No. 112-13 at
   4 (same).) However, the Plaintiffs were unable to read English, the language in
   which the Acknowledgements were written, and the Plaintiffs’ native languages
   are either Creole or Spanish. (ECF No. 115 at 10.) The Plaintiffs admit that a
   Spanish interpreter was present when they signed the Acknowledgements. (Id.)
   The Plaintiffs do not claim that they asked for a translation of any portion of
   the Acknowledgements or handbooks, or that they asked to read or be provided
   with copies of same. Rather, they claim that there was an affirmative
   misrepresentation with respect to the terms that they signed and that they
   were never given copies of any of the handbooks.
          Between 2009 and 2016, several handbooks came into existence. The
   2009 Handbook provides that:

         Morgans Hotel Group agrees and each employee is required to
         submit any dispute related to that individual’s employment to
         arbitration in accordance with the Employment Arbitration Rules of
         the American Arbitration Association (AAA), if it was not previously
         resolved. All right to reconsideration, appeal and enforcement are
         contained in the AAA arbitration rules.

   (ECF No. 10-1 at 11.) The critical post-2009 handbook is the handbook
   created by SBE sometime in 2016 (the “2016 Handbook”). (ECF No. 112-
   7.) Where the 2009 Handbook provides for mandatory arbitration, the
Case 1:19-cv-23961-RNS Document 132 Entered on FLSD Docket 09/30/2020 Page 4 of 15



   2016 Handbook provides that “the employee may proceed to arbitration .
   . . .” (ECF No. 112-7 at 62 (emphasis added).)
            In support of their motion to compel arbitration, the Defendants rely
   upon declarations made by Lourdes Paredes and James Greeley, employees of
   SBE. Ms. Paredes asserts in her declaration that all of the Acknowledgements
   at issue correspond to the 2009 Handbook. (ECF No. 131 at 5.) Mr. Greeley’s
   declaration states that at all relevant times, “Morgans Hotel Group
   Management, LLC” was the Plaintiffs’ employer. (ECF No. 10-2.) During the six
   months of arbitration-related discovery, the Plaintiffs deposed Paredes and
   Greeley. Based on information uncovered during those depositions, the
   Plaintiffs moved to preclude the Defendants’ reliance on the declarations of
   Paredes and Greeley.
    II.   Legal Standard

         The Federal Arbitration Act (“FAA”) governs the validity of an arbitration
   agreement. Walthour v. Chipio Windshield Repair, LLC, 745 F.3d 1326, 1329
   (11th Cir. 2014) (citation omitted). The FAA “embodies a liberal federal policy
   favoring arbitration agreements.” Id. (internal quotations omitted). The FAA
   provides that a written agreement to arbitrate is “valid, irrevocable, and
   enforceable, save upon such grounds as exist at law or in equity for the
   revocation of any contract.” Id. (internal quotations and citations omitted).
   Under Florida law, the party seeking enforcement of an arbitration agreement
   has the burden of establishing that an enforceable agreement exists. See
   CEFCO v. Odom, 278 So. 3d 347, 352 (Fla. 1st DCA 2019) (citing Palm Garden
   of Healthcare Holdings, LLC v. Haydu, 209 So. 3d 636, 638 (Fla. 5th DCA 2017)
   (“Appellants, as the proponents of arbitration, have the burden of establishing
   an enforceable written agreement to arbitrate.”)). Additionally, “a district court
   considering the making of an agreement to arbitrate should give to the party
   denying the agreement the benefit of all reasonable doubts and inferences that
   may arise.” Magnolia Capital Advisors Inc. v. Bear Stearns & Co., 272 F. App’x
   782, 786 (11th Cir. 2008) (internal quotation marks omitted).
   III.   Analysis

          The Plaintiffs oppose the motion to compel arbitration for five reasons.
   First, they argue that the Defendants have failed to establish that there is a
   valid and enforceable arbitration agreement. Second, they argue that the
   Defendants waived their right to arbitration. Third, they argue that the
   Defendants anticipatorily repudiated the arbitration agreement. Fourth, the
   Plaintiffs argue that the scope of the arbitration agreement does not encompass
Case 1:19-cv-23961-RNS Document 132 Entered on FLSD Docket 09/30/2020 Page 5 of 15



   the claims in this case. Fifth, they argue that the arbitration agreement is
   unconscionable. The Court addresses these five arguments in turn and
   concludes that they do not warrant denial of the motion to compel arbitration.
      A. The Acknowledgements Are the Arbitration Agreement.

              i.   Identifying the Agreement.

          The threshold issue in this case is identifying what, among the several
   documents referenced in the briefs, is the “arbitration agreement.” Is it one of
   the several handbooks? Is it the one-page Acknowledgements? Or is it some
   combination of the Acknowledgements and one or multiple handbooks?
          The Eleventh Circuit has made clear “arbitration is simply a matter of
   contract.” Dasher v. RBC Bank (USA), 745 F.3d 1111, 1116 (11th Cir. 2014)
   (citing First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 943, 115 S.Ct. 1920,
   1924, 131 L.Ed.2d 985 (1995)). Therefore, when determining whether an
   arbitration agreement exists, “courts generally . . . should apply ordinary state-
   law principles that govern the formation of contracts.” Dasher, 745 F.3d at
   1116. Under Florida law, the party seeking to compel arbitration has the
   burden of proving “offer, acceptance, consideration and sufficient specification
   of essential terms . . . by a preponderance of the evidence.” Schoendorf v.
   Toyota of Orlando, 2009 WL 1075991, at *6 (M.D. Fla. Apr. 21, 2009) (citing St.
   Joe Corp. v. McIver, 875 So.2d 375, 381 (Fla. 2004)).
          The Court finds that the Acknowledgements are the binding arbitration
   agreements in this case. “Where an acknowledgment form expressly contains
   arbitration language, courts have compelled arbitration.” Etienne v. Hang
   Tough, Inc., No. 08-CV-61682, 2009 WL 1140040, at *2 (S.D. Fla. Apr. 28,
   2009) (Cohn, J.). In Owens v. Brookwood Med. Ctr. of Tampa, Inc., No. 95-1938-
   CIV-T-25(B), 1996 WL 376772 (M.D. Fla. Mar. 21, 1996), the Court compelled
   arbitration where the plaintiff signed an employee handbook acknowledgement
   form “containing [an] [arbitration] provision.” Id. at *1; see also Lemmon v.
   Lincoln Property Co., 307 F.Supp.2d 1352, 1354-55 (M.D. Fla. 2004) (same).
   Here, the Acknowledgements were presented to the Plaintiffs and accepted as
   terms of their continued employment when signed. To wit, each signed
   Acknowledgement states that the employees “accept and agree to all terms and
   conditions of the policy for Binding and Final Arbitration as they are described
   in this Handbook.” (ECF No. 112-4 at 70.) Additionally, the Eleventh Circuit
   has held that Florida courts will find in favor of an enforceable agreement to
   arbitrate if the acknowledgment incorporates by reference the arbitration policy
   contained in an employee handbook. See World Rentals and Sales, LLC v. Volvo
   Construction Equipment Rents, Inc., 517 F.3d 1240, 1254 (11th Cir. 2008),
Case 1:19-cv-23961-RNS Document 132 Entered on FLSD Docket 09/30/2020 Page 6 of 15



   abrogated on other grounds by Kroma Makeup EU, LLC v. Boldface Licensing +
   Branding, Inc., 845 F.3d 1351, 1355 (11th Cir. 2017). However, an
   acknowledgement form may itself be the arbitration agreement, even though
   the acknowledged handbook “[i]s not a contract” where “the arbitration
   language in the acknowledgment formed a binding contract.” 307 F.Supp.2d at
   1355. Whether on their own or in conjunction with an incorporated handbook,
   the Court is satisfied that that Acknowledgements, which are signed and
   manifest an intent to arbitrate, themselves are or are part of the arbitration
   agreement.
         The next question before the Court is to determine which handbook (of
   many) is contemplated by the Acknowledgements’ reference to “this Handbook.”
   At least two things are known about the handbook contemplated by the
   Acknowledgements. First, the contemplated handbook had to exist before 2016
   because the Acknowledgements were signed between 2010 and 2013. (ECF No.
   115 at 8.) Second, the contemplated handbook contains a “Binding and Final
   Arbitration” policy. Thus, the Court can deduce that the 2016 Handbook,
   which was not in existence when the Acknowledgements were signed and does
   not require binding arbitration, cannot be the handbook contemplated by the
   Acknowledgements.
             ii.   The Motion to Preclude the Defendants’ Reliance on the Paredes
                   and Greeley Declarations.

          In an attempt to cast doubt on the validity of the Acknowledgements, the
   Plaintiffs moved to preclude the declarations of Paredes and Greeley. As an
   initial matter, the motion to preclude is not properly before the Court. That
   motion improperly circumvented the page limit for responsive briefing. The
   Plaintiffs’ response in opposition to the motion to compel already raised the
   issues that they repeated in their motion to preclude. (Compare Pls.’s Resp.,
   ECF No. 115 at 14-15 (“[Paredes] conceded that she has no personal or
   institutional knowledge of the Handbook or the Acknowledgements”) with Pls.’s
   Mot. to Preclude, ECF No. 114 at 10 (“[Paredes] conceded that in fact, she did
   not have personal or institutional knowledge of the 2009 Handbook or the
   Acknowledgments, thereby contradicting her declaration.”). In other words, the
   Plaintiffs were aware of their challenges to the declarations when they
   responded to the motion, yet they saved those challenges for a separate motion
   and did not fully brief them in their response.
          This tactic of shoehorning surplus argument into a brief by casting it as
   a separate motion to strike is unwelcome. In Mobile Shelter Systems USA, Inc. v.
   Grate Pallet Solutions, LLC, “the Court construe[d] a motion to strike such as
   that brought by Plaintiff in this case as a procedural device by which a party
Case 1:19-cv-23961-RNS Document 132 Entered on FLSD Docket 09/30/2020 Page 7 of 15



   may try to exceed the page limits imposed by the Local Rules and the orders of
   the Court.” 845 F. Supp. 2d 1241, 1253 (M.D. Fla. 2012). As that Court
   explained, page limits are “intended to focus the parties' attention on the most
   pressing matters and winnow the issues to be placed before the Court, thereby
   conserving judicial resources.” Id. In this case, the motion to preclude only
   served to tack 36 pages onto a straightforward issue that was already
   previewed by the Plaintiffs in their opposition to the motion to compel. “The
   Court will not countenance any attempt to avoid the page limit requirement . . .
   . Thus, Plaintiff's motion is due to be denied for this reason alone.” Id.
          On the merits, the motion does not persuade the Court that any issues
   in the Paredes or Greeley declarations warrant denial of the motion to compel.
   Paredes’ declaration attached the signed Acknowledgements and excerpts of
   the handbooks. (ECF No. 10-1.) Greeley’s declaration states that Morgans was
   the Plaintiffs’ employer prior to SBE taking over in 2016, which would explain
   why the SBE Defendants seek to enforce against the Plaintiffs contracts that
   the Plaintiffs entered into with Morgans. However, the motion to preclude is a
   red herring. The Court can fully resolve the motion to compel arbitration
   without relying on those declarations. Specifically, the Plaintiffs’ own
   admissions that they signed the Acknowledgements obviates any need to
   consider what Paredes and Greeley have to say about the Acknowledgements.
   (ECF No. 115 at 10 (“Plaintiffs acknowledge their signatures” on the
   Acknowledgements).) In Perhach v. Option One Mortgage Corp., the Eleventh
   Circuit Court of Appeals affirmed the District Court’s decision to compel
   arbitration on the basis that the plaintiff “admitted to signing the Arbitration
   Agreement.” 382 F. App'x 897, 899–900 (11th Cir. 2010). As to Greeley, one of
   the Defendants’ designated corporate representatives, the Plaintiffs claim that
   his declaration is improper because it was purportedly based on nondescript
   “group discussions.” (ECF No. 114 at 14.) However, Greeley testified at his
   deposition that he reviewed various pertinent documents supporting his
   declaration that SBE is the successor to the Plaintiffs’ counterparties with
   respect to the Acknowledgements. (ECF No. 121 at 3-4.) Moreover, the Plaintiffs
   did not dispute the Defendants’ relationship with Morgans.

             ii.   The Acknowledgements     Were Not Superseded by the 2016
                   Handbook.

          The Acknowledgements “require Binding and Final Arbitration of any
   dispute that [employees] have relating to [their] employment.” (ECF No. 112-4
   at 70.) This gives the Plaintiffs no choice but to pursue their claims in
   arbitration, subject to their defenses as discussed further below. However, after
Case 1:19-cv-23961-RNS Document 132 Entered on FLSD Docket 09/30/2020 Page 8 of 15



   the Plaintiffs signed the Acknowledgements, SBE created the 2016 Handbook,
   which states that in the event of a dispute, “the employee may proceed to
   arbitration . . . .” (ECF No. 112-7 at 62 (emphasis added).) This language is
   significant because it appears to make arbitration optional, which would justify
   the Plaintiffs’ choice to bring this case in federal court instead of directly to
   arbitration. Thus, the question is whether the optional language in the 2016
   Handbook superseded the mandatory language in the Acknowledgements.
          Under Florida law, a subsequent agreement can terminate or modify a
   preexisting contract. St. Joe Corp. v. McIver, 875 So. 2d 375, 381 (Fla. 2004) (“It
   is well established that the parties to a contract can discharge or modify the
   contract, however made or evidenced, through a subsequent agreement.”)
   (citation omitted). In particular, a novation is a mutual agreement between the
   parties for the discharge of a valid existing obligation by the substitution of a
   new valid obligation. Aronowitz v. Health–Chem Corp., 513 F.3d 1229, 1237
   (11th Cir. 2008). Novation of a former agreement in favor of a superseding
   agreement “is controlled by the intention of the parties” and requires the
   parties to agree that the new contract will replace and extinguish the old one.
   Giraud v. Woof Gang Bakery, Inc., No. 817CV02442RALAEP, 2018 WL
   3151689, at *3 (M.D. Fla. Apr. 4, 2018).
          As noted in Part III.A.i., supra, the 2009 Handbook, not the 2016
   Handbook, was incorporated into the Acknowledgements. Now the Court
   concludes that the standalone 2016 Handbook did not supersede the
   Acknowledgements. “[I]t is well settled that the actual language used in the
   contract is the best evidence of the intent of the parties,” Incarcerated Entm't,
   LLC v. Cox, Civil Action No. 18-21991-Civ-Scola, 4 (S.D. Fla. Sep. 27, 2019)
   (Scola, J.) (citation omitted). Thus, the Court’s assessment of whether the 2016
   Handbook is a new contract that supersedes the Acknowledgements begins
   with the text of the 2016 Handbook. The 2016 Handbook provides that
   “[n]othing in this Handbook is intended to change the at-will policy, and
   neither this Handbook, nor its contents, constitutes a contract of any sort.”
   (ECF No. 112-7 at 9.). It is axiomatic that the document offered as a
   superseding contract must, in the first instance, be a contract. But where that
   unsigned document expressly states that it does not “constitute[] a contract of
   any sort,” it cannot simultaneously be treated as a binding contract – much
   less a contract of the sort that vitiates a previously signed agreement such as
   the Acknowledgements. See White Holding Co. v. Martin Marietta, 423 F. App'x
   943, 948 (11th Cir. 2011) (finding that there was “not a meeting of the minds”
   where plaintiff sought to enforce a document that stated it was “not intended to
   create nor should it be construed as creating any legal obligation”). The Court
   also notes that the Plaintiffs put forth no evidence of “acceptance and
Case 1:19-cv-23961-RNS Document 132 Entered on FLSD Docket 09/30/2020 Page 9 of 15



   consideration of a modification invalidating the parties' arbitration agreement.”
   Moreno v. Progistics Distribution, Inc., No. 18 C 1833, 2018 WL 3659348, at *7
   (N.D. Ill. Aug. 2, 2018) (holding that subsequently issued handbook, which
   stated that it “is not a binding contract,” did not invalidate prior arbitration
   agreement absent formation of new contract).
          Similarly unavailing is the Plaintiffs’ argument regarding Plaintiff Duffoo.
   (See ECF No. 115 at 9.) Specifically, the Plaintiffs argue that Chef Icardi, one of
   the Plaintiffs’ supervisors, “asked employees to sign policies from the [2016
   Handbook].” (Id. (emphasis added).) The Plaintiffs’ argument makes clear that
   only one policy – an attendance policy – contained among the many terms in
   the 2016 Handbook was signed by Plaintiff Duffoo, who is only one of 19
   plaintiffs in this case. First, the Plaintiffs make no argument that Plaintiff
   Duffoo’s signature of an attendance policy somehow binds over a dozen other
   plaintiffs who never even saw the 2016 Handbook. Second, even assuming that
   Plaintiff Duffoo’s signature on an attendance policy that came from the 2016
   Handbook turned the attendance policy into a contract, the Plaintiffs do not
   argue that the entirety of the 2016 Handbook – including, for example, its
   optional arbitration terms – had the force of a contract as to Plaintiff Duffoo
   (much less as to all of the remaining plaintiffs).
      B. The Defendants Did Not W aive or Anticipatorily Repudiate the
         Acknowledgements.

          The Plaintiffs argue that the Defendants waived or anticipatorily
   breached the arbitration provision in the Acknowledgements by failing to
   comply with a purported pre-arbitration dispute resolution procedure. That
   “procedure” comes from a portion of the 2009 Handbook, which asks that
   employees “please” discuss concerns with their supervisor, followed by other
   internal resolution steps, to attempt to amicably resolve any “concerns” or
   “issues.” (ECF No. 112-4 at 60.) However, the Court does not find that this
   procedure is an enforceable condition precedent to arbitration, the violation of
   which could result in waiver.
          In support of their argument that the above-referenced procedure is a
   condition precedent, the Plaintiffs cite to Aberdeen Golf & Country Club v. Bliss
   Const., Inc., 932 So. 2d 235 (Fla. 4th DCA 2005). In that case, the court
   affirmed the denial of a motion to compel arbitration based on the theories of
   waiver and anticipatory repudiation after finding that the arbitration agreement
   did in fact contain an alternative dispute resolution provision and that the
   defendant violated that provision. However, the provision at issue in Aberdeen
   is quite different than the provision in the 2009 Handbook. Specifically, the
   provision in Aberdeen provides that “Claims . . . shall be referred initially to the
Case 1:19-cv-23961-RNS Document 132 Entered on FLSD Docket 09/30/2020 Page 10 of 15



   Architect for decision. An initial decision by the Architect shall be required as a
   condition precedent to mediation, arbitration or litigation of all Claims between
   the Contractor and Owner . . . .” Id. at 238, n.2 (emphasis added). The “shall”
   and “condition precedent” language for handling “Claims” in Aberdeen is
   materially different than the procedure that the 2009 Handbook asks the
   employees to “please” follow to address their “concerns and issues.” Id.; ECF
   No. 112-4 at 60. The 2009 Handbook procedure also asks employees to “please
   contact [their] Human Resources Department” and it states that appointments
   “can” – not shall – be made with members of that Department. (Id. (emphasis
   added).) Perhaps more fundamentally, like the 2016 Handbook, the 2009
   Handbook is not a standalone contract. The terms of the 2009 Handbook are
   only binding on the parties to the extent they are incorporated by the
   Acknowledgements. That is because the 2009 Handbook provides that:

         The personnel policies and procedures described here are intended
         only for the information and guidance of our employees. This [2009]
         Handbook is not an employment contract and does not guarantee
         any fixed term or conditions of employment.

   (ECF No. 112-4 at 40 (emphasis added).) The language used in the 2009
   Handbook’s pre-arbitration “procedure” is so noncommittal that it cannot
   be analogized to the ironclad condition precedent language in Aberdeen.
   And, even if it used the same binding language, the 2009 Handbook
   procedure cannot be a contract because elsewhere that same document
   provides that its “procedures” are “not an employment contract” and do
   not provide any “conditions of employment,” which are express
   manifestations of an intent not to be bound. (Id.)

      C. The Claims in this           Case    Are   W ithin   the   Scope    of   the
         Acknowledgements.

          By signing the Acknowledgements, the Plaintiffs acknowledged the
   requirement of “Binding and Final Arbitration of any dispute I have relating to
   my employment . . . .” (ECF No. 112-4 at 70.) The Plaintiffs argue that the
   “discrimination claims arising from their termination are outside the scope of
   the purported arbitration agreement, which applies to claims related to
   employment and does not mention claims related to termination nor [does it
   apply] as to all claims asserted against the employer.” (ECF No. 115 at 21.) To
   put it succinctly: The question is whether an arbitration provision that applies
   to disputes “relating to [] employment” also applies to disputes relating to the
   termination of employment. The Court holds that the parties’ dispute arising
Case 1:19-cv-23961-RNS Document 132 Entered on FLSD Docket 09/30/2020 Page 11 of 15



   from the termination of the Plaintiffs’ employment falls within the scope of the
   arbitration provision.
         As an initial matter, the Plaintiffs cite no authority for the proposition
   that an arbitration provision encompassing disputes relating to employment
   does not also encompass disputes relating to the termination thereof. On the
   contrary, the Plaintiffs cite Lambert v. Austin Ind., 544 F.3d 1192 (11th Cir.
   2008), which held that termination claims are within the scope of an agreement
   to arbitrate disputes “related to employment”:

         A plain meaning interpretation of either the "all workplace disputes"
         or "disputes arising from or related to employment" language
         suggests that employment-termination disputes do indeed fall under
         the scope of the Open Door arbitration agreement. It is axiomatic
         that a termination from a job "arises from or relates" to employment
         at a company. Similarly, a termination is a "workplace dispute" in
         the sense that termination is the final stage of a workplace dispute—
         that is, employers resort to termination as a last step in resolving
         workplace conflicts. Thus, because termination proceedings are the
         final incident of a workplace conflict, Lambert's suggestion that this
         dispute falls outside the scope of the arbitration agreement is
         rejected.

   Id. at 1199 (emphasis added). Moreover, even if the scope of arbitrable issues
   was ambiguous, the FAA’s presumption in favor of arbitrability would be
   triggered because the Court has found that there is a valid and enforceable
   arbitration agreement. See FAA, 9 U.S.C. § 1 et seq.; see also Dasher v. RBC
   Bank (USA), 745 F.3d 1111, 1115 (11th Cir. 2014) (citing Granite Rock Co. v.
   Int'l Bhd. of Teamsters, 561 U.S. 287, 301 (2010)).

      D. The Acknowledgements Are Not Unconscionable.

         The parties dispute whether the Acknowledgements are unconscionable
   and therefore unenforceable. (ECF No. 115 at 23.) Whether an arbitration
   provision is unconscionable is a question of state law and therefore the
   provision is interpreted according to state law rules of contract construction.
   Dale v. Comcast Corp., 498 F.3d 1216, 1219 (11th Cir. 2007). Florida law
   requires a “showing of both procedural and substantive unconscionability” to
   invalidate a contract. Pendergast v. Sprint Nextel Corp., 592 F.3d 1119, 1134
   (11th Cir. 2010) (emphasis in original). The Plaintiffs’ unconscionability
   argument fails on both the substantive and the procedural prongs of the two-
   part analysis.
Case 1:19-cv-23961-RNS Document 132 Entered on FLSD Docket 09/30/2020 Page 12 of 15



      a. Substantive Unconscionability.

           The Plaintiffs failed to satisfy the substantive prong of the
   unconscionability analysis. Substantive unconscionability is demonstrated by
   showing that “the terms of the contract are unreasonable and unfair.” Powertel,
   Inc. v. Bexeley, 743 So.2d 570, 574 (Fla. 1st DCA 1999). To determine
   substantive unconscionability, courts consider “whether the disputed terms
   limit available remedies, exclude punitive damages, prevent equitable relief,
   impose substantial costs, or lack mutuality of obligation with respect to the
   arbitration of disputes.” E.E.O.C. v. Taco Bell of Am., Inc., 2007 WL 809660, at
   *1 (M.D. Fla. Mar. 15, 2007) (citing Palm Beach Motor Cars Ltd., Inc. v. Jeffries,
   885 So.2d 990, 992 (Fla. 4th DCA 2004)).
           On its face, the Plaintiffs’ strongest unconscionability argument is that
   the arbitration agreement is unilateral. Specifically, the Plaintiffs argue that
   “only the ‘employee is required to submit any dispute related to that
   individual’s employment to arbitration,’ while the employer is not required to
   submit any dispute to arbitration.” (ECF No. 115 at 24 (emphasis copied from
   the Plaintiffs’ brief).) After arguing that “only” the Plaintiffs are required to
   submit their disputes to arbitration, the Plaintiffs go on to cite Palm Beach
   Motor Cars, which held that “[w]here one party is bound to arbitrate its claims
   but the other is not, there can be substantive unconscionability.” (Id. (citing
   885 So. 2d at 992).) However, the first six words of the arbitration provision
   quoted by the Plaintiffs are “Morgans Hotel Group agrees and each . . . .” (ECF
   No. 112-4 at 61.) In other words, the Plaintiffs excerpted the arbitration
   provision in a manner that omitted language materially distinguishing the
   Acknowledgements from the facts of Palm Beach Motor Cars. As discussed in
   Part III.A.i., supra, the Court can conclude that the Acknowledgements
   correspond to the 2009 Handbook, which is a contract to the extent that its
   terms were incorporated into the Acknowledgements, and which mutually
   obligated Morgans and the employees to arbitrate.
           Having explained why the Plaintiffs’ strongest argument for
   unconscionability is unavailing, the Court now turns to Plaintiffs’ other
   arguments. The Plaintiffs also argue that the arbitration agreement is illusory
   to the extent that Morgans retained the right to unilaterally modify the
   agreement. However, the Plaintiffs’ argument is based on cases decided under
   Texas and Massachusetts law, neither of which are applicable here. (ECF No.
   115 at 16-17.) Moreover, even if this issue had been briefed with reference to
   governing law, it is not clear to the Court that provisions of the 2009 Handbook
   that were not incorporated by the Acknowledgements, such as the provision
Case 1:19-cv-23961-RNS Document 132 Entered on FLSD Docket 09/30/2020 Page 13 of 15



   authorizing Morgans to modify the terms of the 2009 Handbook, could be used
   to modify those particular provisions that were reduced to a contract.
      b. Procedural Unconscionability.

          The Plaintiffs’ procedural unconscionability arguments are also
   unpersuasive. The procedural component of unconscionability relates to the
   manner in which the contract was entered, and it involves consideration of
   such issues as the relative bargaining power of the parties and their ability to
   know and understand the disputed contract terms. Dorward v. Macy's Inc., No.
   2:10-CV-669-FTM-29, 2011 WL 2893118, at *5 (M.D. Fla. July 20, 2011)
   (citing Pendergast, 592 F.3d at 1135). The procedural unconscionability
   analysis requires courts to look to: (1) the manner in which the contract was
   entered into; (2) the relative bargaining power of the parties and whether the
   complaining party had a meaningful choice at the time the contract was
   entered into; (3) whether the terms were merely presented on a take-it-or-leave-
   it basis; (4) the complaining party's ability and opportunity to understand the
   disputed terms of the contract. Id. The “central question” is “whether the
   consumer has an absence of meaningful choice in whether to accept the
   contract terms.” Pendergast, 592 F.3d at 1135 (citing Belcher v. Kier, 558 So.2d
   1039, 1042 (Fla. 2d DCA 1990). Finally, when assessing procedural and
   substantive unconscionability, “a balancing approach is employed allowing one
   prong to outweigh another provided that there is at least a modicum of the
   weaker prong.” Basulto v. Hialeah Auto., 141 So. 3d 1145, 1159 (Fla. 2014).
          The Court has already determined that the arbitration provision is not
   substantively unconscionable. Accordingly, there is not so much as “a
   modicum” of substantive unconscionability left in the Agreement, and the
   Court need not weigh the procedural unconscionability prong. See Basulto, 141
   So. 3d at 1159. Nevertheless, the Court notes that the Plaintiffs failed to show
   procedural unconscionability. The crux of the procedural unconscionability
   argument relates to the “Plaintiffs’ lack of English proficiency” and the fact that
   the Acknowledgements were presented to them in English. (ECF No. 115 at 24.)
   The parties agree that a Spanish translator was present when some of the
   Plaintiffs were presented with the Acknowledgements. However, the Plaintiffs
   argue that there was “an affirmative misrepresentation” or that the Defendants
   “prevent[ed] [the Plaintiffs] from reading or understanding” the agreements. (Id.)
   The issue with this argument, which is made with reference to Plaintiff
   Echevarria’s Answers to Defendants’ Interrogatories, is that it is not supported
   by the record. Ms. Echevarria’s Answers state that, a “Spanish translator was
   present at the meeting but did not translate the contents of the employee
   handbook, or explain the document that we were told to sign.” (ECF No. 112-12
Case 1:19-cv-23961-RNS Document 132 Entered on FLSD Docket 09/30/2020 Page 14 of 15



   at 4.) In other words, far from “affirmative[ly] misrepresent[ing]” the contents of
   the handbook, the Plaintiffs’ own evidence does not establish that there were
   any representations whatsoever made by the Spanish translator. Cutting
   through the unsubstantiated argument of malfeasance, the issue left for the
   Court to determine is what to make of the Plaintiffs’ signed agreement that they
   did not read.
          Florida law has long held that a party to a contract is “conclusively
   presumed to know and understand the contents, terms, and conditions of the
   contract.” Rocky Creek Ret. Properties, Inc. v. Estate of Fox ex rel. Bank of Am.,
   N.A., 19 So. 3d 1105, 1109 (Fla. 2d DCA 2009) (quoting Stonebraker v. Reliance
   Life Ins. Co. of Pittsburgh, 123 Fla. 244, 166 So. 583, 584 (1936)). “A party has
   a duty to learn and know the contents of an agreement before signing it,” and
   “[a]ny inquiries . . . concerning the ramifications of [the contract] should have
   been made before signing.” Onderko v. Advanced Auto Ins., Inc., 477 So.2d
   1026, 1028 (Fla. 2d DCA 1985); see also Berry v. Berry, 992 So.2d 898, 900
   (Fla. 2d DCA 2008). “This rule of law provides that ignorance of the contents of
   a document does not ordinarily affect the liability of one who signs it.” Keller v.
   Reed, 603 So. 2d 717, 720 (Fla. 2d DCA 1992). The Plaintiffs have failed to
   show that they took any effort to satisfy their duty to learn and know the
   contents of the agreements that they signed. While ignorance of the contents of
   a document could affect the Plaintiffs’ liability if they were affirmatively misled
   as to those contents, there is no record evidence of any misrepresentations.
   Accordingly, the Court cannot credit the Plaintiffs’ attempt to avoid the general
   rule that a party is responsible for learning and knowing the contents of
   agreements that they sign. This is true for the Creole-speaking Plaintiffs, who
   did not claim to ask for a Creole translator. It is also true for the Spanish-
   speaking Plaintiffs who were provided a Spanish translator and did not claim to
   have solicited any translation. It was their burden to investigate the terms of
   the contract. “No party to a written contract [in Florida] can defend against its
   enforcement on the sole ground that he signed it without reading it.” Allied Van
   Lines, Inc. v. Bratton, 351 So.2d 344, 348 (Fla. 1977); see also Jacobs v.
   Chadbourne, 733 F. App'x 483, 485 (11th Cir. 2018) (same).
          The Plaintiffs next argue that the arbitration provision in the 2009
   Handbook “is in small print font (6 point)” in a document that is over 100
   pages long. Although the Defendants did not respond to this point, the Court
   finds it unavailing. As to font, “[t]he remainder of the provision's text appears in
   the same type as every other term in the agreement.” Larsen v. Citibank FSB,
   871 F.3d 1295, 1311 (11th Cir. 2017); see also Palacios v. Boehringer Ingelheim
   Pharms., Inc., No. 10-22398-Civ-UU, 5 (S.D. Fla. Apr. 18, 2011) (Ungaro, J.)
   (holding that font size does not weigh in favor of unconscionability where
Case 1:19-cv-23961-RNS Document 132 Entered on FLSD Docket 09/30/2020 Page 15 of 15



   challenged text “is of the same font type and size as the other clauses in the
   agreement. Thus, the Waiver is not hidden or otherwise obscure enough to
   render it procedurally unconscionable.”); Oglesbee v. Indymac Fin. Servs., Inc.,
   675 F. Supp. 2d 1155, 1158 (S.D. Fla. 2009) (King, J.) (same). As to the length
   of the document, the Plaintiffs do not explain how that is relevant to the facts
   of this case where there is a single-page Acknowledgement that expressly
   underscores the Plaintiffs’ agreement to “Binding and Final Arbitration.” (ECF
   No. 112-4 at 70.) In the face of a four-paragraph signature page that expressly
   identifies the arbitration provision among the hundred-plus pages of the 2009
   Handbook, the Court is not persuaded by the Plaintiffs’ implication that the
   arbitration provision was hard to find. On the contrary, it was arguably the
   most conspicuous of all the provisions in the 2009 Handbook because it was
   highlighted in the Acknowledgements.
    IV.   Conclusion

          Having concluded that the arbitration provision in the Acknowledgement
   is valid and enforceable, and that it was not superseded, the Court now grants
   the Defendants’ motion to compel arbitration of the claims brought by Plaintiffs
   Carmen Duffoo, Teresa Echevarria, Eduardo Flores, Deceide Gustave, Yvon
   Hilaire, Miguelina Jimenez, Sophia Leon, Moises Madriz, Joseph Metellus,
   Celamene Pierre, Edmond Raymond, Jose Salazar, Jose Sanchez, Rodnet
   Theoc, and Sanders Villier (ECF No. 10); and the Court stays this matter with
   respect to those specific plaintiffs only. However, this case shall proceed
   expeditiously with respect to Plaintiffs Terencius Delphin, Larry Nelson,
   Camereze Saint Fort, and Lucienne Victorare, who were not subject to the
   motion to compel arbitration. Additionally, the parties must file a joint status
   report on or before December 30, 2020, and every 90 days thereafter, updating
   the Court as to the status of the arbitration. For the reasons set forth above,
   the Court denies as moot the Plaintiffs’ motion to prelude (ECF No. 114).
          Done and ordered, at Miami, Florida, on September 30, 2020.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
